UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2177



JOHN MERRITT JAMES,

                                              Plaintiff - Appellant,

          versus


SECRETARY OF LABOR,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-97-723)


Submitted:   February 9, 1999             Decided:   March 22, 1999


Before WILLIAMS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Merritt James, Appellant Pro Se.    Gary L. Call, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Merritt James appeals from the district court’s order

granting summary judgment to the Defendant on his action seeking to

recover a relocation allowance in connection with his job transfer.

Our review of the record and the district court’s opinion discloses

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    James v. United States Dep’t of Labor, No. CA-

97-723 (S.D.W. Va. July 21, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2